DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 06/13/2019.
Allowable Subject Matter
Claims 1-18 are allowed. 
The following is an examiner’s statement of reasons for allowance: upon consideration of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed surgical end effector comprising a firing member; a staple cartridge assembly configured to be installed into said end effector system, said staple cartridge assembly comprising: a cartridge body; a plurality of staples removably stored within said cartridge body; a sled comprising a magnet, wherein said firing member is configured to move said sled between an unfired position and a partially-fired position during a staple firing stroke; an installed, ready-to-fire configuration wherein said sled is in said unfired position; and a false configuration; and a lockout member, comprising: a locked position, wherein said lockout member is configured to prevent said firing member from firing said staples from said staple cartridge assembly when said lockout member is in said locked position; and an unlocked position, wherein said lockout member is configured to permit said firing member to fire said staples from said staple cartridge assembly when said lockout member is in said unlocked position; wherein said magnet is configured to levitate said lockout member into said unlocked position when said staple cartridge assembly is in said installed, ready-to-fire configuration, and wherein said lockout member is biased into said locked position when said staple cartridge assembly is in said false configuration. Specifically the prior art does not disclose in combination the magnet located on the sled for moving a lockout member between a locked and unlocked position. The prior art Felder U.S. 2013/0175318 discloses a magnet 548 for moving a lockout 534, but does not disclose a magnet located on a sled on the end effector.  The . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731